Citation Nr: 0734828	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for status post appendectomy with lysis of adhesions. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
August 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied an increased (compensable) rating 
for status post appendectomy with lysis of adhesions.

A review of the record raises the issues of secondary service 
connection for hemorrhoids and ventral hernia.  Since these 
matters have not yet been addressed by the RO and are not 
inextricably intertwined with the issue on appeal, they are 
referred for appropriate action.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

In May 2007, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  


FINDING OF FACT

The veteran's service-connected status post appendectomy with 
lysis of adhesions is manifested by complaints of 
constipation accompanied by cramps and pain in the lower 
abdomen, and nausea. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for service-
connected status post appendectomy with lysis of adhesions 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.114, Diagnostic Code 
(DC) 7301 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 
§ 4.20.

There are diseases of the digestive system, particularly 
within the abdomen, which while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbance in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principal relating to pyramiding as 
outlined at 38 C.F.R.  § 4.14, 38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture.  38 C.F.R. § 4.114.

The veteran asserts that he is entitled to a higher rating 
for his service-connected status post appendectomy with lysis 
of adhesions currently evaluated as 0 percent disabling under 
Diagnostic Code (DC) DC 7805, skin, scars, other.  38 C.F.R.       
§§ 4.114 and 4.118.  DC 7805 provides that other scars are 
rated based upon the limitation of function of the affected 
part.

Under DC 7801, scars, other than head, face, or neck, that 
are deep (associated with underlying soft tissue damage) or 
that cause limited motion, a 10 percent rating is warranted 
for area or areas exceeding 6 square inches, a 20 percent 
rating is warranted for area or areas exceeding 12 square 
inches, a 30 percent rating is warranted for area or areas 
exceeding 72 square inches, and a 40 percent rating is 
warranted for area or areas exceeding 144 square inches.  38 
C.F.R. § 4.118.

Under DC 7802, scars other than head, face, or neck, that are 
superficial (not associated with underlying soft tissue 
damage) and that do not cause limited motion warrant a rating 
of 10 percent for area or areas of 144 square inches or 
greater.  Id.

Under DC 7803, scars, superficial (not associated with 
underlying soft tissue damage), unstable (consisting of 
frequent loss of covering of skin over the scar), warrant a 
rating of 10 percent.  Id.

Under DC 7804, scars that are superficial and painful on 
examination warrant a rating of 10 percent.  Id.

Under DC 7301, digestive system, peritoneum, adhesions of, a 
10 percent rating is warranted for moderate; pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating is warranted for moderately severe; 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
A 50 percent rating is warranted for severe; definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage  38 C.F.R. § 4.114.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  3 
8 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

During service in 1954, the veteran was treated for stomach 
pain, nausea, and vomiting.  He was diagnosed as possibly 
having acute appendicitis.  On July 18, 1955, subsequent to 
separation from service, the veteran again sought treatment 
for bilateral low abdominal pain at a VA Hospital in Boston, 
Massachusetts.  At this time, the medical providers diagnosed 
the veteran with acute appendicitis with periappendicitis.  
The medical providers performed an exploratory laparotomy and 
found distention of the entire small bowel, proximal to the 
ileocecal valve.  Also noted was a considerable inflammatory 
reaction and adhesions around the terminal sigmoid colon, 
around the appendix, terminal ileum, and cecum.  The appendix 
was removed and the small bowel was decompressed.  The 
inflammatory adhesions to the appendix and cecum were lysed.  
A sigmoidoscopy, Barium Enema, and GI Series were all 
negative.  He was discharged on July 30, 1955.

In July 1955, the veteran filed a claim for service 
connection for his stomach condition.  He was granted service 
connection and was granted a disability rating of 100 percent 
from July 18, 1955 until August 29, 1955, at which time the 
percentage dropped to a 10 percent disability.  The veteran 
was rated under DC 7301 for acute appendicitis with 
periappendicitis, exploratory laparotomy, and appendectomy 
with lysis of adhesions.  However, the RO subsequently 
reduced the veteran's disability rating to 0 percent under DC 
7805, effective February 15, 1958. 

In November 2003, the veteran filed an application for an 
increased rating.  During the pendency of this appeal, he 
submitted several statements regarding the symptoms he has 
suffered, such as constipation and hemorrhoids from 
straining, despite his continuation of medication originally 
prescribed by VA medical providers and his family physician.  

VA outpatient treatment records from Providence VA Medical 
Center, dated 1999-2007, note the veteran's complaint of 
constipation.  In May 2002, the veteran reported that he had 
had chronic constipation for many years without change.  In 
May 2004, January 2005, May 2005, and October 2005, the 
veteran complained of chronic constipation.  The October 2005 
medical records indicate that the Metamucil did not provide 
relief and that the veteran failed to prepare properly for a 
colonoscopy performed one and a half years prior.  Another 
colonoscopy was performed on or about April 2006, at which 
time benign polyps were removed.  A ventral hernia was also 
noted. 

In May 2005, the veteran was provided a VA examination in 
conjunction with his current claim for increase.  The 
examiner indicated that the veteran's claims file was lost, 
and that the exact nature of the veteran's service connected 
disability was in question.  However, it appears that the 
file was found and the examiner noted that medical records 
from 1954 and 1955 indicated the veteran's prior appendicitis 
and treatment.  The veteran informed the examiner that for 12 
years after his surgery in 1955, he visited a VA Clinic once 
per month for treatment of questionable blockages.  Since 
surgery, his problem has been and currently is constipation, 
as well as difficulty getting cleaned out for colonoscopies 
and sigmoidoscopies since the surgery.  The veteran indicated 
that he was not in pain during the VA exam.  He also 
indicated that there are times when he feels like he will 
pass out from straining to have a bowel movement.  He further 
reported that he moves his bowels two times a week with 
straining, and reported "occasional" hemorrhoids from 
straining.  

The examiner noted that the veteran had a "large ventral 
hernia with straining," and a 14 cm. x 1 cm. well-healed 
incisional scar from his prior surgery.  His abdomen was 
obese, soft, and nontender to palpation without 
hepatosplenomegaly or masses.  No bruits, guarding, or 
rebound was noted.  His rectal examination showed a large 
prostate, no nodules with good rectal tone.  The examiner 
noted that no hemorrhoids were evident, that the rectum was 
nontender to palpation, and that there was soft brown stool 
in the vault.

The veteran was diagnosed as having constipation, status post 
ex laparoscopy for decompression for small bowel distension.  
The examiner indicated that there were "no sequelae" of 
this condition currently, and no impact on activities of 
daily living, or recreational or casual activities.

In the veteran's August 2005 statement, he indicated that 
although medical records state that he failed to prepare 
properly for his colonoscopies and sigmoidoscopies, that he 
in fact followed the preparation instructions to the letter.  
Despite this, he was never clean for testing.  In addition, 
he noted that his 2005 VA examination said he did not 
experience pain.  However, he clarified that he did not deny 
pain; he meant that he did not feel pain at the exact time of 
the examination.  He also stated that contrary to the 
examiner's report, the constipation affects his self-care and 
recreational activities.  

In May 2007, the veteran testified at a hearing before the 
undersigned.  He reported his history of reoccurring stomach 
problems, including pain, vomiting, and fever, which began 
while serving aboard a Navy destroyer.  While on board, he 
was treated by a corpsman that lacked the medical background 
to diagnose the problem, and at one point, the veteran was 
flown to a hospital in Puerto Rico for treatment.  After 
discharge, the veteran experienced similar symptoms.  Within 
a year, in July 1955, the symptoms were severe enough to 
require the veteran to check into a hospital.  He indicated 
that he was given the last rites.

The veteran testified about the medical procedures that were 
performed on him in 1955, and further testified regarding the 
disability ratings assigned at that time.  He also testified 
regarding his monthly trips to a clinic on Court Street 
during the 1950s, his eventual cessation of the visits, and 
the reduction of his disability rating from 10 percent to 0 
percent. 

The veteran further testified regarding the VA examination 
conducted in 2005.  He stated that someone else's medical 
records were located in his file and that the examiner was 
referring to them instead of his actual records.  He noted 
that there had been ongoing confusion with records and 
paperwork.

In addition, the veteran testified regarding the residuals 
from his appendectomy.  He stated that constipation is his 
main problem and that he can go for a period of a week 
without a movement.  For his colonoscopies and 
sigmoidoscopies, he indicated that he prepared as directed 
but that he never was "cleaned out."  The doctors 
attributed the failure to be "cleaned out" to poor patient 
preparation.  He indicated that Metamucil did not help his 
condition and that he was told by doctors to avoid laxatives.  
The constipation causes abdominal cramps and pain.  He 
further indicated that his scars do not bother him.

The veteran testified that a doctor told him that the lysis 
of adhesions caused interior scar tissue, which caused 
narrowing of the tracts.  He was informed that the scarring 
could not be removed because the removal would cause 
additional scars.

In May 2007, the veteran sought treatment at Falmouth 
Hospital, Falmouth, Massachusetts.  In the findings, it is 
noted that the veteran had mild inflammatory changes 
surrounding the distal descending colon, but otherwise the 
bowel was unremarkable.  Scattered colonic diverticula were 
noted.  The findings were consistent with early acute 
diverticulitis of the distal descending colon.

The Board notes that the veteran has a scar from his 
appendectomy, that there are various DC codes applicable to 
scars, and that the veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the other manifestations.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
veteran does not allege, and the evidence of record does not 
reflect a tender or painful scar as a residual of his 
appendectomy.  As noted, a recent VA examination showed his 
scar to be well-healed, with no manifestations, and the 
veteran testified that his surgical scar did not bother him.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).

Based upon the foregoing, the Board finds that the veteran's 
symptomatology is more appropriately rated under 38 C.F.R. § 
4.114, DC 7301.  Under DC 7301, digestive system, peritoneum, 
adhesions of, a 10 percent rating is warranted for moderate; 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  

The veteran's May 2004 and October 2005 VA records indicate 
that he failed to prepare for his prior colonoscopy.  
However, the VA examiner appeared to suggest that the 
constipation was related to the in-service exploratory 
laparotomy.  Accordingly, the Board believes that the benefit 
of the doubt should be given to the veteran since there is no 
definitive opinion stating whether the constipation is or is 
not a residual of the appendectomy.

In this case, the veteran has provided competent and credible 
evidence indicating that he has suffered constipation, 
accompanied by pain.  Since his surgery, he has reported and 
sought treatment on various occasions for the constipation, 
which caused pain and occasional nauseousness.  Accordingly, 
the Board finds that the facts support the assignment of a 10 
percent rating under DC 7301.  The Board does not find that 
the evidence supports a higher rating under the code.  The 
evidence does not show that the veteran's symptoms are 
moderately severe or severe, or that they have caused partial 
obstructions.  Nor does the evidence show that the veteran's 
symptoms were severe, causing a partial obstruction, or 
frequent and prolonged episodes of severe colic distension.  
In short, clinical findings do not support the assignment of 
a rating in excess of 10 percent under the applicable rating 
criteria.

Based upon the foregoing, the Board finds that the evidence 
supports a rating of 10 percent for status post appendectomy 
with lysis of adhesions under DC 7301.  


Duties to notify and assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et. seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A pre-adjudicative letter dated in March 2004 
advised the veteran of the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim, 
to include submitting copies of any records in his possession 
that had not previously been submitted.  The timing and 
content of this notice complied with the requirements.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Therefore, an additional VCAA notice letter was 
sent to the veteran from the RO in March 2006, providing the 
veteran with notice as to assignment of effective dates and 
notice as to the assignment of disability ratings.

Although VCAA notice with regard to assignment of effective 
dates did not precede the initial adjudication, no prejudice 
can result to the veteran in this case.  The Federal Circuit 
recently held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  In this respect, the RO issued 
the March 2006 VCAA letter prior to the May 2006 SOC.  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication such as an SOC or SSOC "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In addition, the RO arranged for him to undergo a VA 
examination.  The Board notes that Green v. Derwinski, 1 Vet. 
App. 121 (1991) states that the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Even though 
the VA examiner noted that he did not have all of the 
veteran's records to review, the examiner did not suggest 
that the examination of the veteran was in any way hindered 
by their absence, or that the opinion was therefore 
qualified, speculative, or inconclusive.  Confirmation of the 
in-service injury is not at issue in an increased rating 
claim; rather, the primary focus is the "present level of 
disability."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b), 38 C.F.R. § 20.1102 (2006); 
Dingess, 19 Vet. App. 473; Pelegrini II, 18 Vet. App. 112; 
Quartuccio, 16 Vet. App. 183.  


ORDER

Entitlement to an evaluation of 10 percent for status post 
appendectomy with lysis of adhesions is granted, subject to 
the regulations applicable to the payment of monetary awards



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


